DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 29 Aug. 2022 has been entered.
Claims 1-18, 25 and 26 are currently pending.

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-18 and 25, in the reply filed on 29 Aug. 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 Aug. 2022.
Claims 1-18 and 25 are considered here.

Claim Rejections - 35 USC § 112(b) (indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-6, 9-11, 14 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the MAR or mass change is measured with a precision of at least 0.01%.”  The above limitation merely recites a function or result achieved by the invention without reciting the particular structure, materials or steps that accomplish the function or achieve the result, and thus fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim (see MPEP 2173.05(g)).  As evidenced by Son et al., Nature methods 9.9 (2012): 910-912, while SMRs of the type described in the instant specification have “the potential to weigh animal cells with a precision near 0.01%”, the realized values are higher due to various factors including shear stress (Son, p. 910, 2nd ¶).  Similarly, Stevens et al., Nature biotechnology 34.11 (2016): 1161-1167, evidences a precision of about 0.07% (0.05/75) for live animal cells (Stevens, p. 1162, under MAR measurement).  Son further teaches various process and device features (including hydrodynamic focusing, steps to reduce shear, etc.) that can improve precision to near 0.05%, (Son, p. 910, 3rd ¶).  Neither the claims nor specification indicates what feature(s) of the invention would lead to the claimed level of precision of at least 0.01%, and it is thus unclear whether the claimed function corresponds to certain device features, certain process step(s), use of certain types of cells or other materials, etc.  As such, the metes and bounds of the claim are unclear. 
Claims 3 and 4 further recite “the MAR or mass change” in claim 2.  There is insufficient antecedent basis for “mass change” in claim 2, which recites “wherein the functional biomarker is mass accumulation rate (MAR).”  It is unclear whether “mass change” is recited as being synonymous with MAR or whether it could differ in scope in some respect.  
Claims 4-6, 9-11, 14 and 17 recite numerous instances of the term “about” with respect to time frames (claims 4-6, 9-11 and 17) and the number of cells (claim 14).  The term “about” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, one of ordinary skill would not have any means by which to determine the degree of variation from the recited times and amounts encompassed by the term “about”.
Claim 9 further recites “wherein the measuring step is performed within less than about 3 hours after the live cell is isolated from the sample.”  Neither claim 9 nor claim 1, from which it depends, recites an isolating step.  It is thus unclear whether claim 9 requires a separate isolating step, or whether such a step is implied by a step(s) of the method of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stevens et al., Nature biotechnology 34.11 (2016): 1161-1167 in view of US20150353880 to Clark et al., as evidenced by (in the case of claims 4 and 8) Cermak et al., Nature biotechnology 34.10 (2016): 1052-1059 (cited in IDS of 2 July 2020).
Regarding claims 1, 2 and 7, Stevens teaches a method of rapid functional analysis of cells comprising: obtaining a sample comprising at least one live cell from a patient (e.g., primary human leukemia cells; glioblastoma-derived cells); introducing the live cell into an input reservoir of a measurement instrument which is a suspended microchannel resonator (SMR); flowing the live cell through a channel of the measurement instrument; and measuring a functional biomarker of the live cell while it flows through the channel, wherein the biomarker is mass accumulation rate (MAR) (entire doc, including p. 1162, 2nd ¶; Fig. 1; under ONLINE METHODS).  Single cells in suspension were measured on multiple passes through the channel over time, including in the presence and absence of cancer therapeutics to assess the effect of such therapeutics on cell growth rate (p. 1162-66, under RESULTS).
Regarding claims 4 and 8, Stevens teaches that experiments with primary cancer cells were conducted with the array-based SMR device of Cermak (Stevens, p. 1165, 1st ¶ under MAR predicts sensitivity of circulating leukemia cells, see citation 26; p. 1166, 2nd ¶).  Cermak evidences that the array device comprises an array of SMRs in which each successive SMR is separated by a delay channel, which allowed measurement of MAR over a period of about 1-2 hours (Cermak, Figs. 1 and 2 and related text). 
Regarding claim 6, Stevens teaches that experiments with a single SMR measured MAR over 15 minutes (Fig. 1b).
Regarding claim 11, Stevens teaches that experiments with a single SMR measured MAR over 15 minutes (such that cells necessarily spend less than 30 mins in the channel) (Fig. 1b). 
Regarding claim 15, Stevens teaches that subjected cells to MAR measurement did not have any effect on cell viability or phenotype (p. 1163, 2nd ¶).
Claims 1, 2, 4-7, 9-12 and 14-15 differ from Stevens in that: the sample is obtained by needle aspiration (claim 1); the measuring step is performed without any step of incubating the sample to culture cells (claim 1); the measuring step is performed within less than 12 hours after the obtaining of the sample (claim 5); the measuring step is performed less than 3 hours after the live cell is isolated from the sample (claim 9); the measuring step is performed within less than 48 hours after the obtaining of the sample (claim 10); the needle aspiration comprises drawing the sample from a solid tumor by fine needles aspiration wherein the sample comprises a tissue sample or clump of cells having the live cell therein, disaggregating the sample to release the live cell, and washing the live cell from the sample in a nutrient medium, wherein the live cell in the nutrient medium is delivered into the input reservoir in the introducing step (claim 12); and the sample comprises about 500 or fewer cells (claim 14).
Clark teaches a method for rapidly processing a tissue sample to obtain individual live cells suitable for further analysis without the need for culturing the cells, comprising obtaining a tissue sample, such as a solid tumor sample, via fine needle aspiration; disaggregating the sample to obtain individual live cells using fluid shear stress; and distributing the cells in a suitable nutrient medium (which can be considered “washing”) (entire doc, including [0012]-[0014]; [0045]-[0048]; [0094]-[0134]).  The individual cells can then be subjected to any of various tests, including for the presence/absence of a biomarker ([0135]-[0145]).  The step of disaggregating can further include addition of a compound to aid in disaggregation ([0121]).  The method of Clark offers numerous advantages relative to standard methods, including allowing for rapid processing of live cells at the point of care with high levels of viability and minimal activation/stress, and accommodating samples with very low numbers of cells ([0046]-[0048]; [0094]-[0098]).  Clark also teaches that the lack of culturing can avoid culture-induced changes in the properties of the cells ([0007]; [0011]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Stevens for functionally analyzing cells (e.g., tumor cells) by measuring MAR in an SMR device wherein the cells are obtained without culturing by the method of Clark because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use the method of Clark to obtain individual cells for analysis in the method of Stevens because Clark teaches that the method offers numerous advantages over standard processing methods, including allowing for rapid processing of live cells at the point of care with minimal activation/stress, accommodating samples with very low numbers of cells, and avoiding culture-induced changes in the properties of the cells.  Using the method of Clark to obtain individual cells for analysis in the method of Stevens would have led to predictable results with a reasonable expectation of success because Clark teaches that the method can quickly yield individual cells suspended in a nutrient medium of choice (i.e. in the same form as the cells used in Stevens) that are suitable for a variety of analyses and have high levels of viability and low levels of environmental stress. 
Regarding claims 5, 9 and 10, Clark teaches that the method allows processing of samples within about 1 or 2 hours, and it would have been obvious to carry out the analysis/measurement steps of Stevens as soon as possible thereafter (and within the time frames in claims 5, 9 and 10) in order to avoid any culture-type effects on the cells (as noted by Clark) and/or to obtain clinically useful information as quickly as is feasible.
Regarding the “isolating” step in claim 9, the disaggregation of the sample to obtain individual cells in suspension in the method of Clark can be considered “isolating” from the original tissue.
Regarding claim 14, Clark teaches that an advantage of the invention is in allowing processing of samples with very low numbers of cells, and provides about 1000 cells in a solid tumor sample as an example ([0098]).  It would have been obvious to one of ordinary skill that the method of the cited combination could be carried out using samples having any number of cells within the workable range allowed by the processing method of Clark and the SMR analysis of Stevens (see MPEP 2144.05 - not inventive to discover the optimum or workable ranges by routine experimentation).  Clark teaches the same sampling and processing steps (fine needle aspiration and disaggregation) as in the instant claims and specification and the SMR analysis of Stevens utilizes small numbers of individual cells (e.g., experiments in Figs. 1-3 of Stevens each used less than 100 cells), and as such one would have had a reasonable expectation of success in using a sample of less than 500 cells in the method of the cited combination.  Moreover, one of ordinary skill would have been motivated to use such a small sample in order to allow for testing of, e.g., very small tumors or samples (e.g., from difficult to access tumors).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stevens in view of Clark, as applied to claims 1, 2, 4-7, 9-12 and 14-15, further in view of Qiu et al., Lab on a Chip 15.1 (2015): 339-350.
Claim 13 differs from the combination of Stevens in view of Clark, as applied to claims 1, 2, 4-7, 9-12 and 14-15, in that: the disaggregating step includes exposing the tissue sample to a protease.
Qiu teaches that when dissociating tumor cells into single cells for further analysis, it is common in the art to use a combination of one or more proteases to aid in digesting extracellular matrix and/or adhesion molecules with fluid shear stress (under Introduction, 2nd ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Stevens in view of Clark to obtain individual cells from a tissue sample and analyze the cells for MAR wherein the disaggregation step is performed with the addition of one or more proteases (in addition to the fluid shear stress taught by Clark) as taught by Qiu because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use one or more proteases in the disaggregation step of the method of Stevens in view of Clark in order to aid in digesting extracellular matrix and/or adhesion molecules, as taught by Qiu.  Using one or more proteases in the disaggregation step of the method of Stevens in view of Clark would have led to predictable results with a reasonable expectation of success because Clark teaches that the disaggregation step can include the addition of a compound to aid in the disaggregating, and Qiu teaches that combining proteases with fluid shear stress (as used by Clark) is common practice in the art of preparing individual cancer cells from tumor samples.

Claims 16-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stevens in view of Clark, as applied to claims 1, 2, 4-7, 9-12 and 14-15, further in view of Burg et al., nature 446.7139 (2007): 1066-1069.
Claim 16-18 and 25 differs from the combination of Stevens in view of Clark, as applied to claims 1, 2, 4-7, 9-12 and 14-15, in that: the measurement instrument comprises a dosing component that treats the live cell with a therapeutic (Stevens teaches doing with a therapeutic but does not expressly teach a dosing component as part of the instrument).
Burg teaches method of measuring MAR of cells with an SMR device of the same type taught by Stevens/Cermak, and in discussing array devices (as used by Stevens/Cermak, above) Burg teaches that “an intriguing possibility is the integration of such arrays with microfluidic systems made from elastomers, which can provide pumps and valves to deliver fluids to the detector with great precision” (Burg, entire doc, including p. 1069, second full ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Stevens in view of Clark to obtain individual cells from a tissue sample and analyze the cells for MAR in the presence/absence of cancer drugs wherein the cancer drugs are delivered via a dosing mechanism on the SMR device as suggested by Burg because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to incorporate a dosing mechanism in the SMR device in the method of Stevens in view of Clark to allow for automated/hands-off fluid handling and/or to achieve precise dosing as suggested by Burg.  Incorporating a dosing mechanism in the SMR device in the method of Stevens in view of Clark would have led to predictable results with a reasonable expectation of success because Burg contains an express suggestion to use such a dosing mechanism with the same type of SMR array device utilized by Stevens/Cermak. 
Regarding claim 17, Figs. 2 and 3 of Stevens teaches experiments with a range of dosing times including from 2-4 hours, which overlaps and renders prima facie obvious the claimed range (see MPEP 2144.05).  Moreover, it would have been obvious that the duration of dosing could be varied as necessary according to the mechanism of action of the particular drug being administered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16739866, in view of Clark and (in the case of claims 16-18 and 25) Burg (each as applied above). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘866 App teaches a method of measuring MAR in a SMR device using live individual cells disaggregated from a tissue sample (including cancer cells obtained from a solid tumor via fine needle aspirate and proteolytic disaggregation), with the same precision and measurement timeframes as in the instant claims.  Moreover, Clark teaches methods for rapidly obtaining such tumor cells via disaggregation without the need for culturing, and it would have been obvious to use such cells in the method of the ‘866 App for the advantages noted by Clark (e.g., avoiding culture-induced effects on the cells).  It would have further been obvious in view of Burg to carry out the method of the ‘866 App using a SMR device with a dosing mechanism for the same advantages noted by Burg above (e.g., increased precision). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657